      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 1 of 40




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

THEODORE LEON KHNANISHO,           §
          Plaintiff,               §
                                   §
            v.                     §                  CIVIL ACTION NO. 2:20-cv-265
                                   §
CHIEF MARSHALL SCOTT ROUSH,        §
LIEUTENANT TODD THURMOND,          §
SERGEANT BRANDON VILLEGAS,         §
CHIEF ANICETO PEREZ, CITY          §
MANAGER MICHAEL BARRERA,           §
CITY OF MATHIS, and CITY OF ALICE, §
            Defendants.            §

             PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, Theodore Leon Khnanisho (hereafter “Mr. Khnanisho”), complaining of

Defendants from the City of Mathis, Texas: Chief of Police Marshall Scott Roush, Lieutenant

Todd Thurmond, Sergeant Brandon Villegas, and City Manager Michael Barrera; Defendant

from the City of Alice, Texas, Chief of Police Aniceto Perez; and Defendants the City of Mathis,

Texas, and the City of Alice, Texas, hereby files Plaintiff’s Original Complaint and Jury Demand

and respectfully alleges the following:

                   I.      NATURE AND SUMMARY OF THE ACTION

1.     Mr. Khnanisho brought this action under 42 U.S.C. Section 1983 for declaratory relief

and damages arising under the Fourth and Fourteenth Amendments to the U. S. Constitution and

under the laws of the State of Texas. Mr. Khnanisho was a former police officer of the Mathis

Police Department. On May 29, 2019, he resigned from the department due to its

unprofessionalism and returned the equipment issued to him when he was hired. On June 10,
     Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 2 of 40




2019, however, Mr. Khnanisho was unconstitutionally arrested and taken to jail for allegedly

stealing the property belonging to the Mathis Police Department, an offense he did not commit;

his residence was unlawfully entered and searched; his personal property, two bulletproof vests,

inside the residence was unlawfully seized. Mr. Khnanisho’s constitutional rights protected by

the Fourth Amendment to be free from false arrest, unreasonable searches and seizures and by

the Fourteenth Amendment not to have police deliberately fabricate evidence and use it to frame

and bring false charges against him were violated by the police officers of both the Mathis Police

Department and the Alice Police Department. The officers’ actions resulted from a policy,

practice, custom, and deliberate indifference on the part of the defendants, the City of Mathis,

Texas, and the City of Alice, Texas. Mr. Khnanisho further suffered malicious criminal

prosecution by the officers of the Mathis Police Department. The Mathis Chief Police personally

participated in these unlawful actions to retaliate against Mr. Khnanisho because he wrongly

believed that Mr. Khnanisho reported his possible affair with his newly hired secretary to the

City Council. Additionally, Mr. Khnanisho suffered from defamatory statements made by the

City Manager of Mathis with malice.

                            II.     DEMAND FOR JURY TRIAL

2.     Plaintiff demands a trial by jury.

                                        III.   PARTIES

3.     Plaintiff Theodore Leon Khnanisho was a citizen and adult resident of Jim Wells County,

Texas at all relevant times to this Complaint. He currently resides in Dallas County, TX.

4.     Defendant Chief of Police Marshall Scott Roush (hereafter “Chief Roush”) is an

individual citizen and adult resident of Texas. He is and was employed by the City of Mathis,

Texas, first as a Sergeant and then the Chief of Police of the Mathis Police Department, at all



                                                2
     Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 3 of 40




relevant times to this Complaint. He is sued in his individual and official capacities and may be

served with Summons at his work address at the Mathis Police Department, 214 N Nueces

Street, Mathis, TX 78368.

5.     Defendant Lieutenant Todd Thurmond (hereafter “Lieutenant Thurmond”), Badge #8102,

is an individual citizen and adult resident of Texas, and was employed by the Mathis Police

Department as a Basic Officer and then a Lieutenant at all relevant times to this Complaint. He is

sued in his individual capacity and may be served with Summons at 11325 IH 37 Apt 2302,

Corpus Christi, TX 78410.

6.     Defendant Sergeant Brandon Villegas (hereafter “Sergeant Villegas”), Badge #8104, is

an individual citizen and adult resident of Texas. He is and was employed by the Mathis Police

Department first as a Senior Officer and then a Sergeant at all relevant times to this Complaint.

He is sued in his individual capacity and may be served with Summons at his work address at the

Mathis Police Department, 214 N Nueces Street, Mathis, TX 78368.

7.     Defendant City Manager Michael Barrera (hereafter “City Manager Barrera”) is an

individual citizen and adult resident of Texas. He is and was employed by the City of Mathis,

Texas, as the City Manager at all relevant times to this Complaint. He is sued in his individual

capacity and may be served with Summons at his work address at the City Administration, 411 E

San Patricio Avenue, Mathis, TX 78368.

8.     Defendant Chief of Police Aniceto Perez (hereafter “Chief Perez”) is an individual citizen

and adult resident of Texas and was employed by the City of Alice, Texas, as the Chief of Police

of the Alice Police Department at all relevant times to this Complaint. He is sued in his

individual and official capacities and may be served with Summons at 1112 Arcadia Drive,

Alice, TX 78332.



                                                3
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 4 of 40




9.     Defendant City of Mathis, Texas, is a political subdivision of the State of Texas, and

owns, operates, manages, directs, and controls the Mathis Police Department, which employed

Defendants Chief Roush, Lieutenant Thurmond and Sergeant Villegas at all relevant times to this

Complaint. The City of Mathis, Texas, may be served with Summons by serving the City

Secretary, Mary Acosta Gonzales, at the Office of the City Secretary, 411 E San Patricio

Avenue, Mathis, TX 78368.

10.    Defendant City of Alice, Texas, is a political subdivision of the State of Texas, and owns,

operates, manages, directs, and controls the Alice Police Department, which employed

Defendant Chief Perez at all relevant times to this Complaint. The City of Alice, Texas, may be

served with Summons by serving the City Clerk, Odilia Rodriquez, at 500 E Main St., PO Box

3229, Alice, TX 78333.

11.    At all times relevant to this Complaint, Defendants Chief Roush, Lieutenant Thurmond,

Sergeant Villegas, and Chief Perez acted in concert and conspiracy, and were jointly and

severally responsible for the constitutional harms caused to Plaintiff.

12.    At all times relevant to this Complaint, all defendant police officers acted under color of

state law.

13.    At all times relevant to this Complaint and upon information and belief, Chief Roush is

and was the policymaker on behalf of the City of Mathis, Texas, for the internal policies and

procedures of the Mathis Police Department and the Mathis City Council was the policymaker

for the City of Mathis, Texas.

14.    At all times relevant to this Complaint and upon information and belief, Chief Perez was

the policymaker on behalf of the City of Alice, Texas, for the internal policies and procedures of




                                                 4
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 5 of 40




the Alice Police Department and the Alice City Council was the policymaker for the City of

Alice, Texas.

                                     IV.        JURISDICTION

15.    Plaintiff brought this civil rights action under 42 U.S.C. §§ 1983 and 1988 to vindicate

his constitutional rights protected by the Fourth and Fourteenth Amendments to the U.S.

Constitution. This Court has jurisdiction to hear the merits of Plaintiff’s claims under 28 U.S.C.

§§ 1331 and 1343(a) (3) and (4).

16.    This Court has jurisdiction under 28 U.S.C. §§ 2201 and 2202 to declare the parties’

rights and grant all further relief found necessary and proper.

17.    This Court has supplemental jurisdiction under 28 U.S.C. § 1367(a) to hear the merits of

Plaintiff’s claims based on the laws of the State of Texas.

                                           V.      VENUE

18.    Venue is proper under 28 U.S.C. § 1391(b) because one or more Defendants reside in the

Southern District of Texas.

19.    Venue is also proper under 28 U.S.C. § 1391(b) because all of the events or omissions

giving rise to the claims occurred in the Southern District of Texas.

                                           VI.     FACTS

                                            Introduction

20.    Mr. Khnanisho had never been arrested for, charged with, or convicted of, any crime

before being arrested for the theft charge he did not commit on June 10, 2019.

21.    Mr. Khnanisho has a college degree. He had three-year’s experience as a police officer

before the Mathis Police Department employed him from January 22, 2019 to May 29, 2019.

22.    The then-Chief of Police Pete Saenz for the Mathis Police Department hired Mr.

Khnanisho. At the time, Chief Roush’s title was a Sergeant with the Mathis Police Department

                                                   5
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 6 of 40




who served as Mr. Khnanisho’s trainer for 30 days until he completed and passed the thirty-day

training period. Subsequently, Mr. Khnanisho was assigned unaccompanied on his shifts to

patrol the City of Mathis, detain and arrest individuals. Chief Roush never gave Mr. Khnanisho a

“poor judgment” during his four-month employment with the Mathis Police Department.

23.    Chief Saenz resigned from the Mathis Police Department on March 28, 2019. He left the

Mathis Police Department with the following officers: Captain Tom Carter, Lieutenant Rusty

Graham, Sergeant Marshall Scott Roush, Senior Officer Brandon Villegas, Officer Todd

Thurmond, Officer Theodore Khnanisho, and two other officers.

24.    After Chief Saenz resigned, in the mid of April, City Manager Barrera gave the Chief of

Police position to Chief Roush—then-Sergeant Roush—who had worked for the Mathis Police

Department about one year, and completely by-passed Captain Carter and Lieutenant Graham,

who had each worked for the Mathis Police Department for over five years. City Manager

Barrera and Chief Roush were very close friends.

25.    After being promoted, Chief Roush used the department budget to purchase new furniture

for his office and hire a personal secretary.

26.    When he was first promoted, Chief Roush instructed Mr. Khnanisho to slow down

making arrests. Chief Roush stated that he didn’t want to look bad in the public eyes just yet

until about a year down the road to earn his new income. Chief Roush ordered Mr. Khnanisho to

just patrol around the city limits, but not arrest or pull anyone over. Captain Carter and

Lieutenant Graham heard Chief Roush’s instructions and told Mr. Khnanisho it was time for

them to move to another police department.




                                                6
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 7 of 40




27.    Lieutenant Thurmond was hired as a Basic Officer two months after Mr. Khnanisho was

hired, but Chief Roush promoted Thurmond to a Lieutenant after he had been with the Mathis

Police Department for about a month. Lieutenant Thurmond was close friends with Chief Roush.

28.    Shortly after becoming Chief of the Mathis Police Department, Chief Roush also

promoted Senior Officer Brandon Villegas to Sergeant. Sergeant Villegas was close friends with

Chief Roush.

29.    Chief Roush subsequently demoted Captain Carter to Lieutenant and Lieutenant Graham

to Sergeant.

                   The arrest that Mr. Khnanisho made on May 11, 2019

30.    On May 11, 2019, Mr. Khnanisho was on patrol when dispatch notified him that a caller

said her former brother-in-law (Ivan Hinojosa) broke into her sister’s apartment even though he

was not to be on the property or even near her sister’s property. A few minutes later, Mr.

Khnanisho arrived at the apartment, looked for and found Mr. Hinojosa inside the apartment. Mr.

Khnanisho then arrested Mr. Hinojosa for trespassing, handcuffed him, and transported him to

jail. Although Mr. Khnanisho used his taser as a flashlight to search the dark apartment, he did

not tase Mr. Hinojosa.

31.    The next day, Mr. Hinojosa’s mother filed a complaint stating that Mr. Khnanisho tased

her son several times and physically abused him during the arrest the day before. Lieutenant

Carter and Sergeant Graham then reviewed the video from Mr. Khnanisho’s body camera video

pursuant to Chief Roush’s instructions. Both Carter and Graham reported to Chief Roush that

Mr. Khnanisho did not do any of the things listed in the complaint and recommended that

charges be filed against Mr. Hinojosa’s mother for filing a false report. Chief Roush, however,

instructed the two officers to write a letter stating that Mr. Khnanisho did tase Mr. Hinojosa.



                                               7
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 8 of 40




When Chief Roush continued to demand that the officers change their report, Sergeant Graham

resigned.

32.       Chief Roush then went to Lieutenant Carter’s office and asked him to type a letter or

report stating that Mr. Khnanisho had tased Mr. Hinojosa. Lieutenant Carter replied to Chief

Roush that he could not type a fake letter. Chief Roush threatened Lieutenant Carter, “Either you

write the way I am telling you to or I will fire you.” Lieutenant Carter replied to Chief Roush

again, “I could not write a false report whatsoever.” Chief Roush then left Lieutenant Carter’s

office.

33.       Lieutenant Carter subsequently notified Mr. Khnanisho that Chief Roush requested

Carter to write a false letter/report. Mr. Khnanisho then called the Combined Law Enforcement

Associates of Texas (CLEAT) Staff Attorney Celeste Robinson (hereafter “Ms. Robinson”) and

advised her of the letter. She stated that she wondered why anyone would do such a thing,

especially in law enforcement.

34.       After a few days, Mr. Khnanisho asked Chief Roush why he would want Lieutenant

Carter to type a fake report. Chief Roush responded that it would not be in Mr. Khnanisho’s file,

but he “just need[ed] it to show Ivan [Mr. Hinojosa]’s mother that we care.” So, Mr. Khnanisho

asked Chief Roush, “Why don’t you then type it?” Chief Roush didn’t reply but just walked out

of the office and drove off in his vehicle.

35.       After a few more days, Chief Roush began ignoring Lieutenant Carter and Mr.

Khnanisho. Therefore, Mr. Khnanisho decided to look elsewhere for another job and resign from

such an unprofessional department.

36.       On Monday, May 27, 2019, Chief Roush moved Sergeant Villegas to the day shift and

Mr. Khnanisho to the night shift so he would not have to see Mr. Khnanisho.



                                                8
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 9 of 40




                    The arrest that Mr. Khnanisho made on May 28, 2019

37.      Two weeks before May 28, 2019, Mr. Khnanisho was dispatched to a residence to

respond to a 911 call reporting a stolen vehicle. After arriving at the residence, Mr. Khnanisho

took the caller’s personal information and vehicle information and returned to the department to

file a stolen vehicle report. Having finished the report, Mr. Khnanisho sent a copy to Chief

Roush.

38.      Dispatch subsequently contacted Mr. Khnanisho to inform him that the caller reporting

the stolen vehicle had a warrant for unpaid child support in the amount of $10,000 and the

warrant was ready to be picked up. Mr. Khnanisho walked to the dispatcher’s desk and reviewed

the warrant. Chief Roush walked up, advised Mr. Khnanisho that he [Roush] just deleted the

stolen vehicle report and asked Mr. Khnanisho to forget about it.

39.      On May 28, 2019, while patrolling around the city limits of Mathis, Mr. Khnanisho

passed the residence of the caller reporting the stolen vehicle. Mr. Khnanisho contacted dispatch

to ask if the resident still had a valid warrant. When dispatch advised that the warrant was still

valid, Mr. Khnanisho stopped his patrol car near the residence and informed dispatch of his

location and his intent to tell the resident about the warrant. Mr. Khnanisho received the

confirmation from dispatch.

40.      Mr. Khnanisho knocked on the front door. When the male suspect (hereafter “Suspect

One”) opened the door, Mr. Khnanisho stated that he had a warrant and asked Suspect One to

step outside of the residence. Suspect One told Mr. Khnanisho he needed to grab a T-shirt first.

As Mr. Khnanisho followed Suspect One inside and walked toward the bedroom, Mr. Khnanisho

saw another male suspect (hereafter “Suspect Two”) sitting along the bedroom’s sidewall on a

couch. Once Suspect Two noticed that Mr. Khnanisho was a police officer, he quickly charged at



                                                9
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 10 of 40




Mr. Khnanisho. The two grabbed each other’s arms and wrestled for a few minutes before

Suspect Two ran out the front door.

41.    Mr. Khnanisho instructed Suspect One to quickly lie on the ground with his hands behind

his back. Mr. Khnanisho arrested Suspect One without any altercation and escorted him to his

patrol car where he seated Suspect One in the rear. Mr. Khnanisho contacted the dispatch and

asked for additional backup from the San Patricio Sheriff’s department.

42.    Two San Patricio Sheriff Patrol units arrived within a few minutes and Mr. Khnanisho

detailed them about what happened. Mr. Khnanisho and the Sheriff Officers then circled the

streets to look for Suspect Two, but they did not find him. They returned to the residence to

search the inside where they found many stolen items, including computers, bicycles, tools,

Methamphetamine, and drug accessories.

43.    While the officers were searching the residence, Suspect One fell asleep in the back of

the patrol vehicle. One of the San Patricio Sheriff Deputies told Mr. Khnanisho that the

Correctional Officer working that night at the jail would reject anyone who was not fully awake

during booking. That same Deputy advised Mr. Khnanisho to contact Emergency Medical

Services [EMS] to confirm nothing was wrong with Suspect One. Mr. Khnanisho contacted

dispatch to send an EMS to evaluate Suspect One. EMS confirmed that Suspect One was normal

and sleeping since he had been using Methamphetamine for several days. EMS then told Mr.

Khnanisho they could not write an opinion letter to the Correctional Officer, but someone at the

hospital could. The San Patricio Deputy advised Mr. Khnanisho the same: Transport Suspect

One to the hospital [to be cleared] and then transport him straight to jail.

44.    Although Mr. Khnanisho tried contacting Sergeant Villegas several times to tell him the

circumstances and ask what to do, Sergeant Villegas did not answer his phone as required. Mr.



                                                 10
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 11 of 40




Khnanisho then contacted Officer Luis Vela, the other night shift officer with the Mathis Police

Department. Officer Vela told Mr. Khnanisho that he had previously encountered the same

conditions as Mr. Khnanisho’s. Officer Vela had to transport suspects under a warrant arrest to

the jail, but as conditions warranted, had to have a doctor confirm that the suspect was normal

before Officer Vela took the suspect to the jail to book in. Officer Vela had taken suspects to the

hospital first and then released them at the jail without Correctional Officers’ refusals. When Mr.

Khnanisho told Officer Vela that Sergeant Villegas would not answer his calls, Officer Vela told

Mr. Khnanisho, “Don’t worry about it,” and tell Sergeant Villegas to “call him” if he had any

questions.

45.    Mr. Khnanisho contacted dispatch, advising that he was transporting Suspect One to the

hospital to get him cleared and then taking him to jail. Dispatch acknowledged. Mr. Khnanisho

subsequently ended up staying at the hospital with Suspect One for the remaining hours of his

shift because he had to wait for nurses and doctors available to check Suspect One, MRI and X-

Ray to be conducted for Suspect One by nurses, and the results to be evaluated by a doctor.

46.    Finally, a doctor advised that Suspect One was acting, lied, and was cleared to be taken to

jail. Once he heard that from the doctor, Suspect One quickly opened his eyes and began

pleading for his mistake for not paying child support. Mr. Khnanisho ignored him and

transported him to jail.

47.    Having experienced a long and stressful night shift handling situations for which he had

received no training and could not contact even a supervising officer for instructions, Mr.

Khnanisho decided to resign from the Mathis Police Department.




                                                11
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 12 of 40




                                           May 29, 2019

48.      On May 29, 2019, Mr. Khnanisho went straight to the Mathis Police Department from the

jail and arrived around 8:00 a.m. He walked inside, saw Lieutenant Thurmond sitting at his desk,

and heard Lieutenant Carter walking in. Mr. Khnanisho told Lieutenant Carter that he was done

working for Mathis [Police Department] and wanted to turn in things he had that day to Chief

Roush.

49.      Mr. Khnanisho and Lieutenant Carter walked into Chief Roush’s office, but he wasn’t yet

in the office. Mr. Khnanisho and Lieutenant Carter walked back to Lieutenant Thurmond’s

office. Lieutenant Carter said to Lieutenant Thurmond, “Teddy [Mr. Khnanisho] is going to turn

in his gear to you because the Chief was not in yet.” Lieutenant Carter continued, “Teddy is

resigning and I will be a witness with this transaction.”

50.      Mr. Khnanisho put a bulletproof vest, two keys, a taser, a body camera, and all the

accessories parts they came with, on top of Lieutenant Thurmond’s desk while he and Lieutenant

Carter watched. Once Mr. Khnanisho finished, Lieutenant Thurmond returned, viewing his

computer. Lieutenant Carter walked with Mr. Khnanisho out of the office and to the parking lot

where Lieutenant Carter then asked Mr. Khnanisho to also help him find another department to

work for.

51.      At the time he left, Mr. Khnanisho was wearing one pair of pants and one T-shirt that

belonged to the Mathis Police Department. Mr. Khnanisho did not intend to deprive the Mathis

Police Department of its ownership of the pants and T-shirt but was on his way home from a

long night of work.

52.      Mr. Khnanisho was never asked to sign an itemized property list when he was hired by

the Mathis Police Department and Mathis Police Department equipment and uniforms were



                                                 12
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 13 of 40




given to him. He never saw a property list and, to his knowledge, the Mathis Police Department

did not require any other officers to sign for equipment, keys, or clothing. The two department

keys, which later valued at $500 in the police report, were the ones that could be purchased

easily from stores such as the Home Depot at reasonable prices for regular keys.

53.    About ten minutes after Mr. Khnanisho walked out of Lieutenant Thurmond’s office and

started driving home in his own vehicle, he received a call from Sergeant Villegas who

immediately began yelling at him for taking Suspect One to the hospital and spending the

remainder of his night shift at the hospital to get Suspect One medically cleared. Mr. Khnanisho

explained that he tried to call Villegas several times, but since Villegas did not answer, he called

Officer Vela. Mr. Khnanisho told Sergeant Villegas that Officer Vela advised what he had done

in similar situations, but Sergeant Villegas responded that Vela was “nobody to follow

instructions with.”

54.    Continuing to argue with Mr. Khnanisho on the telephone, Sergeant Villegas told Mr.

Khnanisho that he should have just kept trying to call him until he answered. Sergeant Villegas

admonished Mr. Khnanisho that he should have just given the suspect a citation ticket and let

him go. Mr. Khnanisho replied that there was no way to write a citation ticket for a person with

an outstanding warrant.

55.     Mr. Khnanisho then told Sergeant Villegas, “I just quit working for Mathis. Stop calling

me from now on.” Sergeant Villegas hanged up on Mr. Khnanisho.

56.    When Mr. Khnanisho arrived at this apartment, he removed his Mathis uniform shirt and

pants, placed them in his laundry basket, and showered. Then he contacted Ms. Robinson to tell

her about what had just happened. Ms. Robinson told Mr. Khnanisho that to officially resign, he

needed to send an email directly to Chief Roush.



                                                13
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 14 of 40




57.    Around 3:00 p.m., Sergeant Villegas called Mr. Khnanisho at his apartment and told him

that he wanted “to talk to [him] with Scott about the hospital incident.” He said, “I want to make

clear of who is the boss [sic] to make a decision.” He told Mr. Khnanisho, “Vela is not your

boss, and you are supposed to contact me. I need you to come to the police department in the

evening at about 4:30 p.m. and we’ll talk then.” Mr. Khnanisho replied, “No, I am not coming

back. I don’t work for the department anymore. Stop calling me.” Sergeant Villegas again hung

up on Mr. Khnanisho. Sergeant Villegas did not inform Mr. Khnanisho that he was fired or

terminated by the Mathis Police Department and did not ask Mr. Khnanisho to return all his

issued gear or anything like that.

58.    After this telephone call, Mr. Khnanisho followed Ms. Robinson’s instructions, sent

Chief Roush an email at 05:22:50 p.m., and attached a letter that stated “Interim Scott Roush[,] I

am officially submitting my resignation immediately as of today’s date. I understand I am in

good standings with Mathis Police Department and under no investigations and expect to receive

an Honorable F5 form. Thank you, Theodore Khnanisho.” Mr. Khnanisho copied the email to

Ms. Robinson and Lieutenant Carter. Mr. Khnanisho then went to sleep because he had been up

all night and most of the day.

59.    Later that same day, at about 6:40 p.m., while Mr. Khnanisho was asleep, Chief Roush,

Sergeant Villegas and an officer from the Alice Police Department came to Mr. Khnanisho’s

second-floor apartment and began knocking on his door and yelling out his name. When he heard

the commotion, Mr. Khnanisho woke up, went to the door, and through the door saw the three

standing outside his door.




                                               14
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 15 of 40




60.    Not understanding why the officers came to his apartment, Mr. Khnanisho called Ms.

Robinson before he opened the door. She said that they probably came over after Chief Roush

received Mr. Khnanisho’s resignation email.

61.    Mr. Khnanisho asked Ms. Robinson to be a witness and then opened the door. Chief

Roush specifically asked for Mr. Khnanisho’s uniforms, radio and ID. Chief Roush did not ask

Mr. Khnanisho for the items he already turned in to Lieutenant Thurmond in his office early that

morning.

62.    Ms. Robinson inquired why Chief Roush was at Mr. Khnanisho’s apartment asking for

these things when they could be returned the following week when Mr. Khnanisho picked up his

last paycheck. Chief Roush ignored the inquiry and repeated his demand. Ms. Robinson then

advised Mr. Khnanisho to give what Chief Roush was asking for and close the door afterward.

63.    Mr. Khnanisho immediately walked to his closet, grabbed his clothes on the hangers,

collected his radio from the kitchen counter, opened his wallet, pulled out the ID card and Badge,

and handed these items directly to Chief Roush. The Alice Police Officer asked Chief Roush, “Is

this all you were asking for?” He replied, “Yes,” turned around and handed all the items to

Sergeant Villegas. All three officers then left. None of the officers inquired about the equipment

that Mr. Khnanisho had previously turned in to Lieutenant Thurmond and none of the officers

returned to Mr. Khnanisho’s apartment or attempted to contact him again that day.

64.    Moreover, neither Chief Roush nor anyone else from Mathis informed Mr. Khnanisho

that he had been fired or terminated by the Mathis Police Department and he did not receive any

paperwork from the Mathis Police Department showing that he was fired or terminated before or

after he turned his resignation.




                                               15
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 16 of 40




65.    On May 31, 2019, Chief Roush contacted the Texas Rangers to file a complaint against

Mr. Khnanisho about the arrest he made on May 11. Chief Roush claimed that Mr. Khnanisho

abused his powers as a police officer and committed “Official Oppression.” No officers from the

Texas Rangers have ever taken any action against Mr. Khnanisho for the complaint.

              The unconstitutional arrest, search, and seizure on June 10, 2019

66.    About one week later, on June 10, 2019, at approximately 7:06 p.m., Chief Roush,

Lieutenant Thurmond and four Alice Police SWAT Team officers, in their full gear, came to Mr.

Khnanisho’s apartment and knocked on his door, yelling out “Search Warrant! Open the door,

Theodore!” Before he opened the door, Mr. Khnanisho called Ms. Robinson and told her about

what was happening. Since she had spoken with Mr. Khnanisho a week ago, Ms. Robinson

quickly stated, “What in the world is Scott [Chief Roush] doing? How can he abuse his powers?

Open the door. I want to ask him what is going on.”

67.    Mr. Khnanisho opened his door and the SWAT Team rushed toward him as he put his

telephone on speaker. Ms. Robinson quickly asked Chief Roush through the speakerphone,

“Why are you back and why is there a SWAT team present? Why are you abusing your powers,

Scott?” Chief Roush did not respond to Ms. Robinson but just walked back down the apartment

stairs. The SWAT team officers entered Mr. Khnanisho’s apartment and flashed a “Search

Warrant”—which was in fact only an “Affidavit For Search Warrant”—in Mr. Khnanisho’s face.

They ordered Mr. Khnanisho to put down his cell phone and place his hands behind his back.

They then handcuffed him behind his back.

68.    When the officers handcuffed Mr. Khnanisho, he was in his own apartment and had not

engaged in, was not engaging in, or was not about to engage in, any criminal offenses.

69.    After the officers handcuffed Mr. Khnanisho, Ms. Robinson asked him to read the

“Search Warrant.” As Mr. Khnanisho started reading it, Ms. Robinson asked for the names of the

                                               16
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 17 of 40




Alice SWAT team, and they gave her their names. Ms. Robinson knew two of the officers

because she had represented them in problems they had faced with the Alice Police Department.

When Ms. Robinson asked the two Alice SWAT team officers about the “Warrant,” they replied

that they had not read it until just then because they had been directed by their Police Chief

Aniceto “Cheto” Perez to serve the warrant for Mathis Police Chief Roush when they were first

starting their shift.

70.     Lieutenant Thurmond began searching Mr. Khnanisho’s apartment as he and the SWAT

team officers were speaking with Ms. Robinson. These SWAT team officers also searched the

apartment. Mr. Khnanisho told these officers that he had one dirty pair of pants and one T-shirt

that belonged to the department in the laundry basket he wore on the day he resigned. Mr.

Khnanisho further told these officers that he had a baseball cap given to him by Lieutenant

Carter and asked them to return it to him. These officers notified Lieutenant Thurmond who was

searching Mr. Khnanisho’s bedroom of what Mr. Khnanisho gave them. Lieutenant Thurmond

marked those three items on the second page of the “Search Warrant”.

71.     Lieutenant Thurmond walked out of Mr. Khnanisho’s apartment, holding onto two of Mr.

Khnanisho’s personal bulletproof vests. Lieutenant Thurmond asked Mr. Khnanisho if they

belonged to the Mathis Police Department or if they were his personal property. Mr. Khnanisho

informed Lieutenant Thurmond that the two bulletproof vests were his personal property.

Lieutenant Thurmond then asked, “Do you have any receipts? I need to see those receipts, and I

will return them.” Mr. Khnanisho said, “You cannot take anything out of my apartment without

actually knowing it is the department’s property.” Lieutenant Thurmond seized the vests anyway,

put them in his patrol car, and went back to the apartment. The two vests have not been returned

to Mr. Khnanisho as of the filing of this complaint.



                                                17
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 18 of 40




72.     The Alice officers subsequently took Mr. Khnanisho downstairs and placed him in an

Alice Police vehicle. When Mr. Khnanisho saw Lieutenant Thurmond go back upstairs into his

apartment, he complained to the Alice SWAT Team officers that they could not remove him

from his apartment while anyone was still inside searching.

73.     The Alice officers then took Mr. Khnanisho out of the patrol car and walked him back

upstairs where Lieutenant Thurmond searched inside his apartment without his presence. The

Alice officers advised Lieutenant Thurmond that he could not remain in the apartment

unaccompanied and needed to exit the apartment. Lieutenant Thurmond replied, “I am almost

done searching.” The Alice officers again took Mr. Khnanisho downstairs, placed him in a patrol

car, and then transported him to the Jim Wells County Jail.

74.     When the Alice officers took Mr. Khnanisho downstairs again, the Alice Police Chief

Perez was sitting inside his own vehicle, and Chief Roush was leaning his arms on the passenger

side window of the vehicle. As Mr. Khnanisho saw Chief Roush staring at him with a smile, Mr.

Khnanisho looked at the vehicles front window to see who else was in that vehicle. He only saw

Chief Perez sitting on his driver's seat.

75.     The Alice SWAT team officer who was escorting Mr. Khnanisho didn't know which

vehicle to put Mr. Khnanisho in, so the officer told Mr. Khnanisho to wait for a second. While

Mr. Khnanisho stood still in the parking lot of his apartment, he kept looking at Chief Roush and

Chief Perez because he kept hearing Chief Roush laughing and looking right at him, and then

saw Chief Perez laughing as well. The SWAT Team officer returned and placed Mr. Khnanisho

in a patrol vehicle.

76.     At no time on June 10, 2019, did Mr. Khnanisho give permission for any of the officers

present to enter his apartment, search his residence, seize his personal property, or arrest him in



                                                18
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 19 of 40




the absence of probable cause or a valid warrant. Moreover, there were no exigent circumstances

sufficient on June 10, 2019, to justify the officers’ illegal entry, search, seizure, and arrest.

77.     After Mr. Khnanisho was transported to Jim Wells County Jail, he was booked,

fingerprinted, and taken pictures. He waited over 20 hours to be taken out of his cell, walked into

another room to stand, and wait for a Magistrate Judge on June 11, 2019.

78.     The Magistrate Judge stated that there was nothing on Mr. Khnanisho’s arrest paperwork

suggesting to give him a bond. The Magistrate Judge then asked a few other jail staff employees

about Mr. Khnanisho’s case, but no one knew anything about the case. The Magistrate Judge

informed Mr. Khnanisho that he would require Mr. Khnanisho to post bail of $5,000. When

asked if he had any cash, Mr. Khnanisho responded “No.”

79.     Later on, the Magistrate Judge told Mr. Khnanisho that he would have time to call

someone, either a friend or a bondsman. Mr. Khnanisho was returned to his cell and he continued

for hours to press on the doorbell in his cell to ask for his phone call. After the guards got tired of

Mr. Khnanisho pressing the bell, he was allowed to call a bondsman whose name was on the

wall next to the payphone. A couple of hours later, the bondsman bailed Mr. Khnanisho out.

80.     Mr. Khnanisho paid the owner of AAAA Bail bonds Luis O. Garcia $500, 10% of $5,000

for the bond, and an additional fee of $80 because the bondsman was from San Patricio County

and Mr. Khnanisho lived in Jim Wells County (Alice, Texas).

                                 The incidents after June 10, 2019

81.     The night of the day after his release from jail, June 11, 2019, Mr. Khnanisho contacted

Ms. Robinson. On June 14, Ms. Robinson went to the Mathis Police Department to meet with

Chief Roush to discuss Mr. Khnanisho’s resignation/termination and his unprecedented arrest in

law enforcement.



                                                  19
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 20 of 40




82.    During the meeting, Chief Roush played the body camera footage from the two

previously described arrests by Mr. Khnanisho and Chief Roush claimed that these arrests were

the basis for Mr. Khnanisho’s termination. Chief Roush also indicated to Ms. Robinson that he

intended to have Mr. Khnanisho arrested again because he believed that Mr. Khnanisho failed to

return all of the property belonging to the Mathis Police Department, most importantly a taser.

Ms. Robinson strongly discouraged Chief Roush from pursuing this course of action.

83.    During the meeting, Ms. Robinson requested a copy of any documentation the Mathis

Police Department had regarding the issuance of uniforms and equipment to Mr. Khnanisho, but

no such documentation was provided. Ms. Robinson further advised Chief Roush that Mr.

Khnanisho had informed her that he did not possess any property belonging to the Mathis Police

Department.

84.    Ms. Robinson also noticed Mr. Khnanisho’s body camera lying on Chief Roush’s desk

during the meeting. When she asked Chief Roush why he would document the body camera to

be searched and seized on a “warrant" when it was clearly in his possession. Chief Roush

responded “Oops. Aww….” She advised Chief Roush to “drop the charge or will lose big” and

left the Mathis Police Department.

85.    CLEAT Police Union Executive Director and several of their staff attorneys stated to Mr.

Khnanisho that they had never heard of a crime like this in their history. They noted that if Mr.

Khnanisho had in fact retained some equipment or uniforms, the City of Mathis should have

contacted him and requested that he return such items, and then admonish him that if he failed to

return any items, the City would deduct the cost of such from his last paycheck.

86.    The CLEAT Staff Attorneys spoke with the San Patricio County Attorney James Gardner

and inquired about the status and legality of Mr. Khnanisho’s case. Attorney Gardner repeatedly



                                               20
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 21 of 40




gave the CLEAT Staff Attorneys a dismissal date for the case on or about the first of every other

month for almost six months while also telling them that Mathis was going to send him

something and he wanted to review before making a decision. Eventually, Attorney Gardner

stopped answering phone calls and emails from CLEAT.

87.     Although months passed, Mr. Khnanisho was not indicted or his case was filed in a court,

and he was not served with a criminal complaint, information, or indictment. About seven

months later, Ms. Robinson and CLEAT advised Mr. Khnanisho to hire a criminal defense

attorney since Attorney Gardner “[was] now ignoring this case.” Mr. Khnanisho, with the

assistance of CLEAT, searched for a criminal defense attorney to represent him. CLEAT

retained Attorney Chris Gale to represent Mr. Khnanisho in November 2019.

88.     Shortly after he was retained, Mr. Gale contacted the Mathis Police Department and

requested a copy of the police report regarding Mr. Khnanisho. After a few weeks, Mr. Gale

received the report, but it was dated November 27, 2019, which was over five months after the

illegal arrest, search and seizure on June 10, 2019.

89.     Mr. Gale also received a copy of Mr. Khnanisho’s personnel file from the Mathis Police

Department and discovered an unusual letter in the file. The letter was addressed to “all members

of the City Council”; it was typed and about two pages long; there was no author or date on the

letter; and either Mr. Khnanisho’s name or his “signature” appeared in the letter. This letter

allegedly reported Chief Roush’s possible affair with his newly hired secretary.

90.     When Mr. Gale asked Mr. Khnanisho about the letter, he asked to read it. After reading

it, Mr. Khnanisho told Mr. Gale that he knew nothing about the letter and did not understand

why it was in his file.




                                                 21
      Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 22 of 40




91.     Upon information and belief, City Manager Barrera received the letter and gave it to

Chief Roush about a week after he was promoted as Chief. After another officer resigned from

the Mathis Police Department in the mid-May, Lieutenant Carter and Mr. Khnanisho were the

only two remaining officers who were not on Chief Roush’s side 100%, and Carter was not a

huge typer. So Chief Roush pointed the finger at Mr. Khnanisho for “reporting” the affair and

placed the letter in his personnel file.

92.     On or around May 28, 2020, Mr. Khnanisho found out through Mr. Gale that City

Manager Barrera told the media on June 12, 2019, that Mr. Khnanisho “was fired/terminated

from the Mathis Police Department for not passing his probation period for having too many

complaints.” The statements could be watched on YouTube and were found via the link

contained in the Webpage, www.newsbreak.com/Texas/Sinton/DailyNews. The statements were

clearly untrue and made with malice.

93.     On July 20, 2020, County Attorney Gardner informed Mr. Gale via email that he had

decided to “no charge” Mr. Khnanisho’s case and would have his investigator issued a “no

charge” letter and sent to Mr. Gale’s office.

94.     On September 23, 2020, Mr. Gale provided Mr. Khnanisho with the “no charge” letter

dated September 21, 2020. The letter stated, “The charge of Theft $750 - $2,500 was not filed on

Theodore Leon Khnanisho. The evidence was insufficient to prove beyond a reasonable doubt.”

95.     Mr. Khnanisho has not been able to apply for a position with any police department or

government agency because he was wrongfully arrested for the theft charge.

96.     Due to the unbearable embarrassment and humiliation resulting from his arrest on June

10, 2019, Mr. Khnanisho had to terminate the lease on his apartment in Alice before the lease




                                                22
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 23 of 40




expired, move out of the apartment on June 15, and suffer the forfeiture of his $300 security

deposit for the early termination.

              Mathis Police Department incident report and affidavit (“warrant”)

97.     Sergeant Villegas generated and Lieutenant Thurmond approved the Mathis Police

Department report (Case Number: 1900001909). The report was dated “11/27/2019,” but the

“Report Date” and the “Approved Date” were set out as “6/10/2019.”

98.     The report charged Mr. Khnanisho with allegedly committing the offense of theft, which

commenced on May 29, 2019, and ended on June 10, 2019, in violation of Texas Penal Code §

31.03(e)(3) [Theft].

99.     Texas Penal Code § 31.03(e)(3) states, “a Class A misdemeanor if the value of the

property stolen is $750 or more but less than $2,500.” And § 31.03(a) defines, “A person

commits an offense if he unlawfully appropriates property with intent to deprive the owner of

property.”

100.    The report explained that Mr. Khnanisho “was terminated from the Mathis Police

Department and failed to return various items.” The claimed stolen items were listed in the report

as follows: Body Camera Accessories (3) with total value of $1.00; Cartridge (2), $100.00;

Uniform Pants (2), $142.18; Ballistic Vest (1), $499; Keys (2), $500.00; Taser Holster (1),

$75.00; Taser (1), $800.00; and Taser Battery (1), $60.00.” The report also noted, “Warrant

Requested.”

101.    In the report generated by Sergeant Villegas, he stated that Chief Roush contacted him

via cell phone at approximately 14:00 hours on May 29, 2019 and advised Mr. Khnanisho “was

going to be terminated due to various policy violations and performance issues.” Chief Roush




                                               23
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 24 of 40




advised him to contact Mr. Khnanisho via cell phone and “instruct him to be at the Mathis Police

Department by 16:00 with all his issued gear along with his Badge and identification card.”

102.    Sergeant Villegas stated that he contacted Mr. Khnanisho as instructed and told him to

report to the Mathis Police Department with all his issued gear at 16:00 to meet with Chief

Roush. Per Sergeant Villegas’s statement, Mr. Khnanisho allegedly said “okay” and ended the

phone call.

103.    Sergeant Villegas subsequently noted that after Mr. Khnanisho failed to appear at the

Police Department as instructed, Chief Roush contacted the Alice Police Department, advised

their shift supervisor Corporal DeLeon of the situation, and requested a standby. Sergeant

Villegas stated that he, Chief Roush, and Corporal DeLeon then went to Mr. Khnanisho’s

apartment in Alice, Texas. The three officers made contact with Khnanisho at his front door.

Sergeant Villegas stated that after Mr. Khnanisho opened his front door: 1) Chief Roush advised

Mr. Khnanisho “we need Department issued gear”; 2) “Theodore retrieved some of his uniforms

and handed them to Chief Roush;” and 3) Chief Roush “asked for the remainder of the gear

along with Theodore’s Badge and identification card.”

104.    Sergeant Villegas further stated that he told Chief Roush that uniform items including

one short sleeve shirt and two pairs of pants were missing after Mr. Khnanisho had handed Chief

Roush his uniforms, Badge, ID card, and police radio along with the charger. Sergeant Villegas

then stated that Mr. Khnanisho allegedly said that one of his short sleeve shirts was “down” and

“that’s all” when closing his front door. At this point, Sergeant Villegas told Chief Roush they

were also missing gear including a Taser and a Ballistics Vest.

105.    Sergeant Villegas claimed in the report that “Chief Roush knocked on the front door to

make contact a second time and request the remainder of the missing gear. Theodore answered



                                               24
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 25 of 40




the door and Chief Roush advised we needed the remainder of the missing uniforms along with

his Taser, Ballistic Vest, and issued gear.” Mr. Khnanisho allegedly “advised that he had his own

vest and stated ‘that’s all your getting’ before he slammed the front door.”

106.     After the alleged second contact with Mr. Khnanisho, Sergeant Villegas contended in the

report that he “advised Chief Roush we did not have all of the issued gear or uniforms. Chief

Roush advised me to compile a list of missing items and a certified letter would be sent to

Theodore to obtain the gear. The remaining items list [sic] as such, 1 Taser X26 with 2 cartridge

and 1 battery pack, 1 Taser holster, 1 Ballistic Vest, 2 Uniform pants, Body camera accessories,

battery pack clip, power wire, and headband, 1 key to patrol room, and 1 key to Police

Department. The value of the items not returned totaled to approximately $2, 200 dollars.”

107.    The report alleges that the “Mathis Police Department sent Theodore a certified letter and

noted he had 24 hours to return the gear. Theodore did not respond to the letter and failed to

return the gear belonging to the Mathis Police Department.”

108.    Indeed, Mr. Khnanisho received the certified letter on June 12, 2019, after being released

from the jail. In the letter dated June 4, 2019, and signed by Chief Roush, the items requested to

be returned are listed as:

         •     1- Taser X26
         •     2-Taser Cartridge
         •     1-Taser holster
         •     1-Taser battery
         •     1- Ballistic Vest
         •     Keys to the Patrol Office
         •     Keys to the Police Department side door
         •     2-Uniform Pants
         •     Video Recorder Equipment for Body Camera

109.    Under the “Disposition” of the report, it stated, “Theodore Khnanisho failed to return

gear belonging to the Mathis Police Department upon termination. Further efforts were made to


                                                25
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 26 of 40




obtain the gear by certified letter with no response. Theodore still has failed to return the items.

A report was generated and was forwarded to the Mathis Criminal Investigation Department. A

warrant is requested for the arrest of Theodore Khnanisho for the above said charge.”

110.    The report does not mention that Chief Roush, Sergeant Villegas, or anyone else, ever

notified Mr. Khnanisho, orally or in writing, that he had been fired or terminated by the Mathis

Police Department.

111.    Lieutenant Thurmond created a supplement to Mathis Police Department report in Case

Number 1900001909 and it was assigned Number 1900002909-1.                 In this supplement, he

claimed that on Monday, June 10, 2019, he “obtained a search warrant on (former Mathis Police

Officer) Theodore ‘Teddy’ Khnanisho for his apartment . . . . I along with officers from Alice

Police Department were able to execute the search warrant on Theodore without incident, Two

Ballistic Vests, one uniform pants, and one uniform shirt was recovered at the apartment. Several

other items belonging to The Mathis Police Department were still missing.” In a second

supplement, Case No. 1900002909-2, Lieutenant Thurmond valued the recovered items at

$499.00, $71.09, and $71.09, respectively.

112.    There is nothing in Lieutenant Thurmond’s supplemental reports stating that Chief

Roush, Lieutenant Thurmond, or anyone else, ever notified Mr. Khnanisho, orally or in writing

that the Mathis Police Department had fired or terminated him.

113.    In his sworn Affidavit For Search Warrant [“Affidavit”], Lieutenant Thurmond, based on

his belief, listed the alleged stolen property by Mr. Khnanisho as follows: “1 TASER X26 W/2

TASER CARTRIDGES, 1 AXPM BATTERY PACK, 1 TASER HOLSTER, 1 BALLISTIC

VEST, 2 UNIFORM PANTS, 1 BATTERY PACK CLIP, 1 POWER WIRE, 1 HEADBAND, 1




                                                26
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 27 of 40




KEY TO MATHIS POLICE DEPARTMENT AND 1 KEY TO OFFICER’S PATROL

BUILDING TOTALING $2,200.00.”

114.    In this Affidavit, under “AFFIANT HAS PROBABLE CAUSE OF SAID BELIEF

REASON OF THE FOLLOWING FACTS,” it stated, “Affiant is a Peace Officer with authority

in this County and is assigned to investigate crimes against persons and crimes against property

for the Mathis Police Department.” It further stated, “Affiant believes that the probability exists

that AFOREMENTIONED stated items are being kept and stored inside the personal residence

of THEODORE LEON KHANISHO located….”

115.    Lieutenant Thurmond, however, intentionally omitted from the Affidavit the fact that,

early morning of May 29, 2019, in his office at the Mathis Police Department, Mr. Khnanisho

turned in to him a bulletproof vest, two keys, a taser, a body camera, and all the accessories parts

they came with, on top of his desk. Lieutenant Thurmond also failed to state that Lieutenant

Carter witnessed Mr. Khnanisho placed these items on Lieutenant Thurmond’s desk before

Lieutenant Carter and Mr. Khnanisho left his office. In the Affidavit, Lieutenant Thurmond did

not ask for the arrest of Mr. Khnanisho.

116.    The Affidavit was previously typed with a year of 2017, but the year of 2017 had a line

drawn through it and a handwritten 2019 above it.

117.    Lieutenant Thurmond signed the Affidavit as the affiant, and Michael Garcia, Judge of

County Court at Law, Jim Wells County, Texas, signed his name on the Affidavit on June 10,

2019. The Affidavit does not show the time that Judge Garcia signed it and there is no stamp on

the Affidavit displaying the time that the court received the Affidavit.




                                                 27
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 28 of 40




118.    Neither Judge Garcia, a Magistrate, or any other Judge in Jim Wells County ever issued a

search warrant for Mr. Khnanisho and his apartment that would allow a search and subsequent

seizure of allegedly stolen property or Mr. Khnanisho’s personal property.

119.    Neither Judge Garcia, a Magistrate, or any other Judge in Jim Wells County ever issued a

warrant for the arrest of Mr. Khnanisho or a search warrant also authorizing the arrest of Mr.

Khnanisho.

120.    There is no documentation showing that the Mathis Police Department submitted

paperwork to Judge Garcia, a Prosecutor or Judge in Jim Wells County, or a Prosecutor or Judge

in San Patricio County to charge Mr. Khnanisho with a criminal offense.

121.    The day after Judge Garcia signed the Affidavit, he advised his staff to contact the Mathis

Police Department to ask for returns of the Affidavit along with the facts showing that Mr.

Khnanisho was guilty. The Mathis Police Department never returned the Affidavit or relevant

facts to Judge Garcia or his Court.

122.    Therefore, a case was never filed in Jim Wells County Court at Law.

123.    At all times relevant to this Complaint, Defendants Chief Roush, Lieutenant Thurmond,

Sergeant Villegas, Chief Perez, and City Manager Barrera acted willfully, recklessly, and

callously in violating Mr. Khnanisho’s rights under Federal and State law.

124.    At all times relevant to this Complaint, Chief Roush personally participated in violating

Mr. Khnanisho’s federal and state law rights by abusing his Chief power to retaliate against Mr.

Khnanisho because Chief Roush wrongly believed that Mr. Khnanisho reported his affair with

his newly hired secretary.




                                                28
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 29 of 40




                                   VII.    CAUSES OF ACTION

                                             Count One

          Actions against individually named police officers under 42 U.S.C. § 1983
              for violations of the Fourth and Fourteenth Amendments

125.      Plaintiff adopts by reference the facts and allegations set forth above as though fully set

forth herein.

126.      The Fourth Amendment protects citizens from unreasonable seizures and searches. The

Fourth Amendment applies to the states through the Fourteenth Amendment.

127.      The Fourteenth Amendment guarantees that no state shall "deprive any person of life,

liberty, or property without due process of law.”

128.      42 U.S.C. § 1983 provides, “Every person who, under color of any statute, ordinance,

regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or

causes to be subjected, any citizen of the United States or other person within the jurisdiction

thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and

laws, shall be liable to the party injured in an action at law, suit in equity, or other proper

proceeding for redress.”

129.      At all times relevant to this Complaint, Defendants Chief Roush, Lieutenant Thurmond,

and Sergeant Villegas were acting under color of state law because they were employed by the

City of Mathis, Texas, and were performing their official duties.

130.      At all times relevant to this Complaint, Defendant Chief Perez was acting under color of

state law because he was employed by the City of Alice, Texas, and performing his official

duties.




                                                  29
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 30 of 40




131.    The actions of Defendants Chief Roush, Lieutenant Thurmond, Sergeant Villegas, and

Chief Perez violated Plaintiff’s rights under the Fourth and Fourteenth Amendments to the U.S.

Constitution to be free from unreasonable arrest, unreasonable search, and unreasonable seizure.

132.    Plaintiff’s rights under the Fourth and Fourteenth Amendments to the U.S. Constitution

to be free from unreasonable arrest, unreasonable search, and unreasonable seizure were clearly

established at the time of all events in this case.

133.    The actions of Defendants Chief Roush, Lieutenant Thurmond, and Sergeant Villegas

violated Plaintiff’s due process right under the Fourteenth Amendments to the U.S. Constitution

not to have police deliberately fabricate evidence and use it to frame and bring false charges

against him.

134.    Plaintiff’s due process right under the Fourteenth Amendments to the U.S. Constitution

not to have police deliberately fabricate evidence and use it to frame and bring false charges

against him was clearly established at the time of all events in this case.

135.    Defendants Chief Roush, Lieutenant Thurmond, Sergeant Villegas, and Chief Perez are

liable for conspiracy under 42 U.S.C. § 1983 because they reached an agreement between them

and acted in concert to violate Plaintiff’s constitutional rights.

136.    Upon information and belief, Chief Roush was callously indifferent in supervising,

training, or both, the subordinates as to how to investigate a person alleged to have committed an

offense, how to prepare an affidavit to apply for and obtain a warrant, and how to execute a

warrant. Chief Roush personally participated in and was callously indifferent to violating

Plaintiff’s constitutional rights. Further, Chief Roush’s callous indifference directly and

proximately caused Lieutenant Thurmond and Sergeant Villegas to engage in conduct that

violated Plaintiff’s constitutional rights.



                                                  30
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 31 of 40




137.    Upon information and belief, Chief Roush exhibited deliberate indifference to Plaintiff’s

constitutional rights by directing, encouraging, ratifying, and/or approving Lieutenant Thurmond

and Sergeant Villegas’ unconstitutional conduct.

138.    Upon information and belief, Chief Roush exhibited deliberate indifference to Plaintiff’s

constitutional rights by failing to prevent, discipline, or take other actions at the time Lieutenant

Thurmond and Sergeant Villegas engaged in unconstitutional conduct.

139.    Upon information and belief, Chief Perez was callously indifferent in supervising,

training, or both, the subordinates as to how and when to legally enter and search a person’s

residence and arrest the person. Chief Perez was also callously indifferent when he personally

participated in violating Plaintiff’s constitutional rights. Chief Perez’s callous indifference

directly and proximately caused the Alice Police SWAT Team officers’ unconstitutional conduct

that violated Plaintiff’s constitutional rights.

140.    Upon information and belief, Chief Perez exhibited deliberate indifference to Plaintiff’s

constitutional rights by failing to prevent, discipline, or take other actions at the time the Alice

Police SWAT Team officers’ unconstitutional conduct was occurring.

                                              Count Two

                 Actions against the City of Mathis and the City of Alice
    under 42 U.S.C. § 1983 for violations of the Fourth and Fourteenth Amendments

141.    Plaintiff adopts by reference the facts and allegations set forth above as though fully set

forth herein.

142.    Chief Roush, the policymaker for the internal police policy of the Mathis Police

Department on behalf of the City of Mathis, Texas, personally participated in, encouraged,

and/or ratified 1) the warrantless, unjustified, and unlawful arrest of Mr. Khnanisho for the

alleged offense of theft in the complete absence of probable cause or exigent circumstances; 2)


                                                   31
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 32 of 40




the warrantless, unjustified, and unlawful entry into and search of Mr. Khnanisho’s residence

without consent, a valid warrant, probable cause, or an exception to the warrant requirement; and

3) the warrantless, unjustified, and unlawful seizure of Mr. Khnanisho’s personal property inside

his residence without consent, a valid warrant, probable cause, or an exception to the warrant

requirement.

143.    Chief Roush, the authorized decision maker of the Mathis Police Department on behalf of

the City of Mathis, Texas, made the decisions to adopt the particular course of action to 1) arrest

Mr. Khnanisho for the alleged offense of theft without probable cause, a valid warrant, or a

justified exigency; 2) enter and search Mr. Khnanisho’s residence without consent, a valid

warrant, probable cause, or an exception to the warrant requirement; and 3) seize Mr.

Khnanisho’s personal property without consent, a valid warrant, probable cause, or an exception

to the warrant requirement.

144.    Chief Roush made the decisions stated above in Paragraph No. 143 to retaliate against

Mr. Khnanisho for allegedly “reporting” Chief Roush’s possible affair with his newly hired

secretary.

145.    Chief Roush’s personal participation in violating Mr. Khnanisho’s constitutional rights

represented an act of official government “policy” of the City of Mathis, Texas; therefore, the

City of Mathis is liable for Chief Roush’s unconstitutional actions.

146.    The actions and/or inactions of Defendant City of Mathis, Texas, directly and

proximately caused Chief Roush, Lieutenant Thurmond, and Sergeant Villegas’ conduct

violating Plaintiff’s constitutional rights under the Fourth and Fourteenth Amendments to the

U.S. Constitution and causing Plaintiff’s damages. The City of Mathis had encouraged, tolerated,

and ratified the officers’ unconstitutional conduct, and has been deliberately indifferent to the



                                                32
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 33 of 40




following policies, patterns, practices, and customs, and to the need for more or different

training, supervision, investigation, or discipline in the area of:

        a.   Legal cause to arrest and criminally charge a citizen;

        b.   Legal cause to enter and search a citizen’s home;

        c.   Legal cause to seize a citizen’s personal property inside the citizen’s residence;

        d.   The correct legal process for obtaining and executing search and arrest warrants;

        e.   The proper exercise of police powers, including, but not limited to, initiating and

bringing criminal charges, procuring and serving valid warrants, legally entering and searching a

residence, and seizing personal property inside a residence;

        f.   Officer’s constitutional duties to disclose all relevant evidence, including

exculpatory evidence, when procuring a warrant, signing an affidavit, and initiating and bringing

criminal charges;

        g.   The failure to identify and take remedial or disciplinary action against officers who

were the subject of civilian complaints of misconduct;

        h.   The failure to properly sanction or discipline Mathis Police Department officers

who are aware of and conceal and/or aid and abet constitutional and statutory violations of

citizens’ rights; and

        i.   The wrongful practice by Mathis Police Department officers of initiating and

instituting false charges against citizens.

147.    Upon information and belief, the City of Mathis, Texas, by and through its

policymaker, Chief Roush, the City Council, or both, had notice of the Mathis Police

Department Officers’ violations of constitutional rights but failed and refused to take action to

prevent and stop such violations.



                                                  33
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 34 of 40




148.    Chief Perez, the policymaker for the internal police policy of the Alice Police Department

on behalf of the City of Alice, Texas, personally participated in, encouraged, and/or ratified 1)

the wrongful arrest of Mr. Khnanisho for the alleged offense of theft in the absence of probable

cause, a valid warrant, or a justified exigency; 2) the wrongful entry into and search of Mr.

Khnanisho’s residence in the absence of consent, a valid warrant, probable cause, or an

exception to the warrant requirement; and 3) the wrongful seizure of Mr. Khnanisho’s personal

property inside his residence in the absence of consent, a valid warrant, probable cause, or an

exception to the warrant requirement.

149.    Chief Perez, the authorized decision maker of the Alice Police Department on behalf of

the City of Alice, Texas, made the decisions to adopt the particular course of action to 1) arrest

Mr. Khnanisho for the alleged offense of theft without probable cause, a valid warrant, or a

justified exigency; 2) enter and search Mr. Khnanisho’s residence without consent, a valid

warrant, probable cause, or an exception to the warrant requirement; and 3) seize Mr.

Khnanisho’s personal property inside his residence without consent, a valid warrant, probable

cause, or an exception to the warrant requirement.

150.    Chief Perez’s personal participation in violating Mr. Khnanisho’s constitutional rights

represented an act of official government “policy” of the City of Alice, Texas; therefore, the City

is liable for Chief Perez’s unconstitutional actions.

151.    The actions and/or inactions of Defendant City of Alice, Texas, directly and proximately

caused the Alice Police SWAT Team officers and Chief Perez’s conduct violating Plaintiff’s

constitutional rights under the Fourth and Fourteenth Amendments to the U.S. Constitution and

causing Plaintiff’s damages. The City of Alice, Texas, had encouraged, tolerated, and ratified the

officers’ unconstitutional conduct, and has been deliberately indifferent to the following policies,



                                                 34
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 35 of 40




patterns, practices, and customs, and to the need for more or different training, supervision,

investigation, or discipline in the area of:

        a.      Legal cause to arrest a citizen;

        b.      Legal cause to enter and search a citizen’s home;

        c.      The proper exercise of police powers, including, but not limited to, the requirements

for a valid arrest and/or search warrant, the making of an arrest, the entry into and search of a

person’s residence, and the seizure of a person’s personal property inside the person’s residence;

        d.      The failure to identify and take remedial or disciplinary action against officers who

were the subject of civilian complaints of misconduct; and

        e.      The failure to properly sanction or discipline officers who are aware of and conceal

and/or aid and abet constitutional and statutory violations of citizens’ rights by the Alice Police

Department officers.

152.    Upon information and belief, the City of Alice, Texas, by and through its

policymaker, Chief Perez, the City Council, or both, had notice of the violations of

constitutional rights by its officers and failed and refused to take action to stop and prevent

such violations.

                                               Count Three

                            Actions under Texas State laws
 against Chief Roush, Lt. Thurmond and Sgt. Villegas for malicious criminal prosecution
                   and against City Manager Barrera for defamation

153.    Plaintiff adopts by reference the facts and allegations set forth above as though fully set

forth herein.

154.    Defendants Sergeant Villegas and Lieutenant Thurmond aided, cooperated, and

commenced a criminal action for the offense of theft against Mr. Khnanisho without any

probable cause or supporting facts.

                                                   35
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 36 of 40




155.    Chief Roush plotted, instructed, encouraged, and ratified Sergeant Villegas and

Lieutenant Thurmond’s initiation and bringing of a malicious criminal prosecution against Mr.

Khnanisho.

156.    The actions of Defendants Chief Roush, Lieutenant Thurmond, and Sergeant Villegas

constitute malicious prosecution under the laws of the State of Texas.

157.    The actions of Defendant City Manager Barrera constitute defamation under the laws of

the State of Texas because 1) City Manager Barrera made public false statements regarding the

firing and/or termination of Mr. Khnanisho from the Mathis Police Department after he had

already resigned from the department and 2) City Manager Barrera made the statements with

knowledge of or reckless disregard for its falsity.

                    VIII. LACK OF QUALIFIED/OFFICIAL IMMUNITY

158.    Plaintiff adopts by reference the facts and allegations set forth above as though fully set

forth herein.

159.    Defendant Police Officers’ actions violated "clearly established statutory and

constitutional rights of which a reasonable officer would have known.”

160.    Defendant Police Officers arrested Mr. Khnanisho for alleged theft without probable

cause, without a warrant supported by probable cause, and without a justified exigency.

161.    No reasonable officer confronting the same or similar situation as these Defendant Police

Officers would have reasonably believed and concluded that it was appropriate to arrest Mr.

Khnanisho and take him to jail for a crime he did not commit. Thus, Defendant Police Officers

should not enjoy the protection of qualified immunity and thus avoid accountability in this case.




                                                 36
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 37 of 40




162.    Defendant Police Officers entered and searched Mr. Khnanisho’s residence and seized

his personal property inside the residence without consent, a valid warrant, probable cause, or a

recognized exception to the warrant requirement.

163.    No reasonable officer confronting the same or similar situation as Defendant Police

Officers would have reasonably believed and concluded that it was appropriate to enter and

search Mr. Khnanisho’s residence and seize his personal property inside the residence without

consent, a valid warrant, probable cause, or a recognized exception to the warrant requirement;

therefore, Defendant Police Officers are not entitled to qualified immunity.

164.    Defendants Lieutenant Thurmond, Sergeant Villegas, and Chief Roush initiated, or aided

or cooperated in initiating, the criminal action of theft against Mr. Khnanisho without probable

cause, and they clearly did so with malice.

165.    No reasonable officer confronting the same or similar situations that Defendants

Lieutenant Thurmond, Sergeant Villegas, and Chief Roush would have reasonably concluded

that the malicious criminal prosecution of Mr. Khnanisho for a crime he did not commit was

appropriate; therefore, they should not be protected by official immunity.

166.    Defendant City Manager Barrera made, either knowingly or with reckless disregard for

the falsity, defamatory statements that Mr. Khnanisho was fired/terminated from the Mathis

Police Department for not passing his probation period for having too many complaints. These

statements were clearly made after Mr. Khnanisho had resigned from the Mathis Police

Department because of the department’s unprofessionalism.

167.    No reasonable officer under the same or similar situation as Defendant City Manager

Barrera would have reasonably concluded that publishing defamatory information about Mr.

Khnanisho was appropriate; therefore, City Manager Barrera should not enjoy official immunity.



                                                37
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 38 of 40




                          IX.     DAMAGES AND ATTORNEYS’ FEES

168.     Plaintiff adopts by reference the facts and allegations set forth above as though fully set

forth herein.

169.    As a direct and proximate result of all defendants’ unlawful actions or omissions,

Plaintiff suffered deprivations of his constitutional rights guaranteed by the Fourth and

Fourteenth Amendments to the U.S. Constitution.

170.    As a direct and proximate result of the unlawful and wrongful actions or omissions by

Defendant Police Officers and Defendant City Manager Barrera, Plaintiff suffered deprivations

of his rights protected by the Texas State laws.

171.    As a direct and proximate result of the conduct of all defendants, Plaintiff

suffered financial loss totaling $51,280: 1) Loss of wages and earnings resulting from the

false arrest for the theft charge in the amount of $48,000; 2) unlawfully seized and

continued deprivation of ownership of his two personal bulletproof vests valued at $2,400;

3) bail bond purchased in the amount of $580.00; and 4) the forfeiture of his $300 security

deposit for the early termination of his apartment lease.

172.    As a direct and proximate result of the conduct of all defendants, Plaintiff

suffered extraordinary damages, some of which may be permanent, including Plaintiff’s

loss of liberty, emotional distress and trauma, physical symptoms of anxiety such as stress,

fear, headaches, difficulty sleeping, and nightmares, the loss of good name and reputation,

suffering from shame, embarrassment, humiliation, mental anguish, pain and suffering, and

such other compensatory and tangible consequential damages as the law entitles Plaintiff to

recover.




                                                   38
       Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 39 of 40




173.      Plaintiff is entitled to damages for his mental anguish and any other damages to which

he might be legally entitled due to all defendants’ actions.

174.      Plaintiff seeks punitive damages against Defendant Officers for their intentional, willful

and wanton acts violating “clearly established statutory and constitutional rights of which a

reasonable officer would have known.”

175.      Plaintiff sues for damages of $950,000 and prays for just and fair recovery.

176.      Plaintiff is entitled to an award of attorneys’ fees and costs under 42 U.S.C. § 1988(b).

177.      Plaintiff is entitled to an award of attorneys’ fees and costs for state law claims under

equity.

                                    X.      PRAYER FOR RELIEF

178.      For the foregoing reasons, Plaintiff respectfully requests judgment for the following and

asks the Court to:

          a.     Enter a declaratory judgment that Defendants violated Plaintiff’s Fourth and

Fourteenth Amendment rights to be free in his person, home, and personal property from

unreasonable arrest, search, and seizure in the absence of consent, a valid warrant, probable

cause, or any justified exigencies;

          b.     Award compensatory damages as described above in Section IX against all

defendants, jointly and severally, in an amount to be determined at trial;

          c.     Alternatively, award nominal damages for violations of Plaintiff’s civil rights;

          d.     Award punitive damages against individually named defendants;

          e.     Award costs, expenses, and counsel fees under 42 U.S.C. § 1988(b);

          f.     Award costs, expenses, and counsel fees for state law claims under equity; and

          g.     Enter such other relief, as this Honorable Court may deem just and deserving.



                                                   39
     Case 2:20-cv-00265 Document 1 Filed on 10/27/20 in TXSD Page 40 of 40




DATED this 27th day of October, 2020.



                                           Respectfully submitted,

                                           By: s/ Lunbing Chen
                                           Lunbing Chen
                                           State Bar No. 24097493
                                           Southern District of Texas Bar No. 3600461
                                           Email: lunbing@altafferlaw.com

                                           Kervyn B. Altaffer Jr.
                                           State Bar No. 01116575
                                           Southern District of Texas Bar No. 6409
                                           Email: kervyn@altafferlaw.com
                                           Attorney-In-Charge

                                           ALTAFFER & CHEN PLLC
                                           4054 McKinney Ave Ste 310
                                           Dallas, TX 75204
                                           Tel: 972-234-3633
                                           Fax: 972-947-3663

                                           ATTORNEYS FOR PLAINTIFF


                              CERTIFICATE OF SERVICE

       This Plaintiff’s Original Complaint and Jury Demand is being served upon each
defendant by hand delivery.




                                             40
